UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7924



JABARI ZAKIYA,

                                             Petitioner - Appellant,

          versus


WILLIE JAMES THOMPSON, Warden, FCI Morgantown,
West Virginia,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-96-192-1)


Submitted:   August 26, 1997              Decided:   October 28, 1997


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jabari Zakiya, Appellant Pro Se.    Rita R. Valdrini, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion to reconsider the dismissal of his 28 U.S.C. § 2241 (1994)

petition and denying his motion to recuse. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we deny leave to proceed in forma pauperis and
dismiss the appeal on the reasoning of the district court. Zakiya
v. Thompson, No. CA-96-192-1 (N.D.W. Va. Dec. 10, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                        DISMISSED




                                2